 1
 2
 3
 4                             UNITED STATES DISTRICT COURT
 5                                     DISTRICT OF NEVADA
 6                                                ***
 7   FC REAL ESTATE 3, LLC,                             Case No. 2:18-cv-01018-RFB-NJK
 8                      Plaintiff,                                         ORDER
 9           v.
10   UNITED STATES DEPARTMENT OF THE
     TREASURY-INTERNAL REVENUE
11   SERVICE
     CLYDE PERKINS, as Trustee of the Clyde
12   and Geneva Perkins Trust R-501
     GENEVA M PERKINS, as Trustee of the
13   Clyde and Geneva Perkins Trust R-501
     JOHN A HENDRICKS, as Trustee of the John
14   A. Hendricks 1983 Living Trust
     KATHRYN ANN DAVIS
15   JULIA MARIE HUTCHINGS
     GARY D STEWART, as Trustee of the Gary
16   D. Stewart and Debra J. Stewart Revocable
     Living Trust dated the 29th day of October
17   1997
     DEBRA J STEWART, as Trustee of the Gary
18   D. Stewart and Debra J. Stewart Revocable
     Living Trust dated the 29th day of October
19   1997
20                     Defendants.
21
22          I.     INTRODUCTION
23          Before the Court is Plaintiff FC Real Estate 3, LLC’s Motion for Default Judgement against
24   Defendants Hendricks Trust and Hutchings. ECF No. 41. The Court denies the motion without
25   prejudice.
26   ///
27   ///
28   ///
 1          II.     PROCEDURAL BACKGROUND
 2          Plaintiff FC Real Estate 3, LLC (“Plaintiff”) sued Defendants in the Eighth Judicial District
 3   Court in Clark County, Nevada on May 10, 2018. ECF No. 1-1. In its complaint, Plaintiff seeks
 4   partition of property owned as tenants in common with Defendants Kathryn Ann Davis, Clyde
 5   Perkins, Geneva M. Perkins, Debra J. Stewart, Gary D. Stewart, Jonathan Hendricks
 6   (“Hendricks”), and Julia Marie Hutchings (“Hutchings”). Defendant Internal Revenue Service
 7   (“IRS”) has a tax lien on Hutchings’s interest in the property. Id. The IRS removed the case to
 8   this Court on June 5, 2018. ECF No. 1. Hutchings was personally served a copy of the complaint
 9   on that same date. ECF No. 10. Hendricks had been served a copy of the original complaint via
10   personal service on May 25, 2018. ECF No. 8. Defendants Kathryn Ann Davis, Clyde Perkins,
11   Geneva M. Perkins, Debra J. Stewart, and Gary D. Stewart answered the complaint on July 3,
12   2018. ECF No. 15. The IRS answered on August 6, 2018. ECF No. 19. On August 20, 2018,
13   Plaintiff filed a notice of intent to take default against Defendants Jonathan A. Hendricks as Trustee
14   of the John A. Hendricks 1983 Living Trust and Julia Marie Hutching. ECF No. 21. On October
15   22, 2018, Plaintiff moved for entry of default against Hendricks and Hutchings, which the clerk
16   entered on October 23, 2018. ECF Nos. 37, 38. Plaintiff then filed the instant motion for default
17   judgment. ECF No. 41.
18
19          III.    ALLEGED FACTS
20          The complaint alleges the following facts: the subject of the action is certain undeveloped
21   real property (the “property”) consisting of approximately 80 acres together with all water rights
22   situated in Moapa Valley in Clark County, Nevada. Plaintiff is the owner of an undivided one-
23   quarter interest, as a tenant in common with the property. The property is concurrently owned by
24   Defendants Clyde and Geneva Perkins, Defendant Hendricks, Defendant Hutchings, and
25   Defendants Gary and Debra Stewart. Hendricks owns an undivided one-half (1/2) interest in the
26   property as a tenant in common. Hutchings owns an undivided one-twenty fourth (1/24) interest
27   as a tenant in common. The IRS recorded two tax liens on Hutchings’s interest in the property on
28   August 9, 2012and October 18, 2012 in the amount of $29,003.28 and $95,659.15 respectively.



                                                     -2-
 1   The answering defendants and Plaintiff have since agreed to partition the property by sale. Plaintiff
 2   thus seeks an order to sell the defaulting defendants’ interest in the property, to convey any
 3   proceeds from Hutchings’s share of up to $140,609.84 to the IRS, and to interplead with the Court
 4   any surplus amount from the sale of both defaulting party’s interests upon closing of escrow.
 5
 6            IV.    LEGAL STANDARD
 7            The granting of a default judgment is a two-step process directed by Rule 55 of the
 8
     Federal Rules of Civil Procedure. Fed. R. Civ. P. 55; Eitel v. McCool, 782 F.2d 1470, 1471 (9th
 9
     Cir. 1986). The first step is an entry of clerk's default based on a showing, by affidavit or
10
11   otherwise, that the party against whom the judgment is sought “has failed to plead or otherwise

12   defend.” Fed. R. Civ. P. 55(a). The second step is default judgment under Rule 55(b), a decision
13   which lies within the discretion of the Court. Aldabe v. Aldabe, 616 F.2d 1089, 1092 (9th Cir.
14
     1980).
15
              Factors which a court, in its discretion, may consider in deciding whether to grant
16
17   a default judgment include: (1) the possibility of prejudice to the plaintiff, (2) the merits of the

18   substantive claims, (3) the sufficiency of the complaint, (4) the amount of money at stake, (5) the
19   possibility of a dispute of material fact, (6) whether the default was due to excusable neglect, and
20
     (7) the Federal Rules’ strong policy in favor of deciding cases on the merits. Eitel, 782 F.2d at
21
     1471–72.
22
23            If an entry of default is made, the Court accepts all well-pleaded factual allegations in the

24   complaint as true; however, conclusions of law and allegations of fact that are not well-pleaded
25   will not be deemed admitted by the defaulted party. DirecTV, Inc. v. Hoa Huynh, 503 F.3d 847,
26
     854 (9th Cir. 2007). Additionally, the Court does not accept factual allegations relating to the
27
28



                                                      -3-
 1   amount of damages as true. Geddes v. United Fin. Grp., 559 F.2d 557, 560 (9th Cir. 1977).
 2   Default establishes a party's liability, but not the amount of damages claimed in the pleading. Id.
 3
 4          V.      DISCUSSION

 5          In considering the seven factors, the Court finds that granting default judgment is not

 6   warranted at this time because it finds there may be a dispute of material fact as to the ownership

 7   interests of the property. In support of its motion for default judgment, Plaintiff attaches a

 8   declaration listing the various ownership percentages in the property. The declaration lists

 9   Hendricks’s ownership interest as one-half, and Hutchings’s ownership interest as one-twenty-

10   fourth. To further substantiate its declaration, Plaintiff also submits a “parcel ownership” printout

11   dated August 24, 2018. The printout lists Hutchings’s interest as one-eighth rather than one-twenty

12   fourth. Plaintiff does not explain the discrepancy in its motion. Because property interests are at

13   stake, the Court will deny the motion without prejudice so that Plaintiff can clarify the existing

14   ownership interests in the property.

15
16          VI.     CONCLUSION

17          IT IS THEREFORE ORDERED that Plaintiff’s Motion for Default Judgment (ECF No.

18   41) is DENIED without prejudice. Plaintiff may refile its motion for default judgment with

19   additional information clarifying the ownership interests in the property.

20
21          DATED: September 30, 2019.

22                                                         __________________________________
23                                                         RICHARD F. BOULWARE, II
                                                           UNITED STATES DISTRICT JUDGE
24
25
26
27
28



                                                     -4-
